OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                      P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 7871 I
                                                                     ~t-~~4--
              OffBCBAIL !!:i>IY·Odlun~~::~                          C>j    ~

              STATE Of                                        z§~~;,t:"
                                                              ':)
                                                                  I
                                                                        ;;q~
                                                                    ~~.a:o=
                                                                          ~     PIINEY 80'\niES

              ~IEINlAI!..'irf fOR
                                                              0 2 1M            $   @0.266
4/29/2015 PRDVA'ire USE ~ '{".' ·~                            0004279596        APR 30 2015

TURNER, JAMES DANIEL lir:tC.t                                 c'c,ILE.D FROM ZlwR~s-. 77 ~o_ 12
                                \~~    *
This is to advise that the Court 'bas""a                  written order the application for
writ of habeas corpus.              ·~;;,;;;if:,~:zi:t>
                                                                          Abel Acosta, Clerk

                                 JAMES DANIEL TURNER
                                -         .     - TDC # 488478
                                 81@1ti~R"~                                     U TF              ~·
                                ·~&c=-xih?i7~~
                                                                                                        !
                                                                                                       I'{    •1,
                                                                                                        ~~....




                                                                                                  I      I
                                                                                                       ~~, ~
                                                                                                         '-:S
                                                                                                             ,r;